Citation Nr: 1530397	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  Later in November 2014, the Veteran filed with VA additional medical records along with a waiver of agency of original jurisdiction review of these records.  See 38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not been diagnosed with a back disorder at any time during the pendency of the appeal.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that the letters dated in September 2008, October 2008, November 2008, June 2009, and July 2009, prior to the September 2009 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the VLJ noted the elements needed to substantiate the claims.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the nature of any in-service injury and the relationship between that injury and the current disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that is not already in the claims file.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records from Suburban Chiropractic Health, Dr. Adams, and DuPont.  See 38 U.S.C.A. § 5103A(b).

The Veteran was not provided with a VA examination as to the claim of service connection for a back disorder and the Board finds that a remand for one is not required because as a lay person he does not have the required medical training to provide either the missing diagnosis or nexus opinion and only the Veteran's conclusory general statements link in-service events to a current back disorder.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); also see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative contend that the Veteran has a back disorder caused by his duties as a mortar man while on active duty.  As to the back disorder, it is claimed that he injured his back marching with over 100 pounds of equipment (i.e., a mortar tub, four mortar rounds, personal weapon, etc . . .) as a mortar man on patrol in the Republic of Vietnam.  The Veteran also testified that post-service, in approximately June 1969, he first stated having problems with his back and these problems have continued to the current day.  He also testified the he was diagnosed with sciatica.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In summary, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Back Disorder

The Veteran's DD 214 shows that his occupational specialty was mortar man.  However available service treatment records, including the April 1969 separation examination, are negative for a back injury or otherwise show complaints, diagnoses, or treatment for a back disorder.  In fact, the April 1969 separation examination specifically reported that the Veteran's spine was normal.  In this regard, the Veteran even testified that he did not seek treatment for his back disorder while on active duty.  Similarly, the post-service record, including May 1969, May 1971, June 1973, June 1977, October 1977, October 1981, October 1983, and December 1986 examinations conducted by DuPont and the 2006 to 2008 treatment records from Suburban Chiropractic Health, are likewise negative for a diagnosed back disorder including the claimed sciatica.  

In this regard, the Board has not overlooked the fact that the Veteran had chiropractic manipulation for back complaints prior to his application for VA benefits, but these do not identify an underlying medical condition, and nothing in these records suggests the complaints could be related to carrying objects more than 30 years earlier.  

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for a back disorder must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  


ORDER

Service connection for a back disorder is denied.


REMAND

The Veteran contends his current hearing loss is related to the noise exposure he endured in-service, which involved firing mortars and proximity to artillery fire.  As his military occupational specialty was mortar man, it is obvious he would have been exposed to the sounds he mentions.  

In connection with his claim he was examined for VA purposes in August 2009, when he told the examiner he first noticed a hearing problem in 1999.  The examiner found a current bilateral hearing disability, worse in the left ear, but concluded it was unrelated to service because there were no hearing test results from the military, and testing accomplished for the Veteran's employer in 1969, 1971 and 1973 were normal.  It was not until 1977, that testing accomplished for the Veteran's employer revealed a hearing loss in the left ear at 4000 hertz.  

A careful scrutiny of the audiograms for the Veteran's employer show that as early as May 1969, the month after the Veteran was discharged from service, there appears to have been a hearing loss detected (but not a disability for VA purposes) in the left ear at 4000 hertz.  The recorded hearing threshold appears to exceed 20, and thus, a hearing loss as indicated in the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993). "[A]udiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.  Given this interpretation of the facts, a clarifying medical opinion should be sought.  

Under the circumstances described above, the case is remanded to the RO for the following:

1.  Refer the file to a person with appropriate expertise for an opinion as to whether left ear hearing loss, right ear hearing loss, and/or bilateral hearing loss is due to in-service acoustic trauma.  The examiner should particularly note the Veteran's contentions regarding his proximity to mortar and artillery fire, his reports of being told he had ear drum scarring at service separation, and his employer's audiogram reports dated in 1969, 1971, 1977, 1979, 1981 and 1983, which appear to show a hearing loss, although not a hearing disability for VA purposes, as early as May 1969 in the left ear, and offer an opinion as to whether it is at least as likely as not that current hearing loss in the left ear, right ear, or both ears was caused by in-service injury/acoustic trauma.  

A complete rationale for the opinion expressed should be provided.  

If it is necessary to examine the Veteran to obtain the opinion, that should be arranged.  

2.  Then, re-adjudicate the appeal.  If the decision remains adverse, furnish the Veteran and his representative a supplemental statement of the case.  After an appropriate period to respond, return the case to the Board for its review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


